SCHWAB, C. J.,
specially concurring in part and dissenting in part.
As I read it, the Division’s demurrer was based upon two grounds: (1) whether a report complies with what is now ORS 487.805(2) is not an issue that can be raised upon an appeal from an order suspending a driver’s license; and (2) if, as an abstract matter, such an issue can be raised, the present petitioner failed to state a cause of action in his allegation that the specific report failed to state facts showing the officer had probable cause to believe this petitioner was driving under the influence. As I understand it, the majority opinion holds: (1) such an issue can be raised (agreeing with the trial court); but (2) the present petitioner failed to state a cause of action (reaching an issue not reached by the trial court).
I join the first holding solely because I feel it is compelled by Dotson v. Motor Vehicles Div., 25 Or App 393, 549 P2d 1143 (1976), in which I dissented. In Dotson this court held that whether a report was properly signed is an issue that can be raised on appeal. If we are going to permit drivers to litigate the form of a report, it follows that we must permit drivers to litigate the contents of a report. But were it not for the authority of Dotson, I would hold that both the form and contents of a report are irrelevant to the validity of a suspension based not upon a report, but upon sworn testimony at an administrative hearing.
I dissent from the second holding — that the report need allege no facts, only an officer’s belief that a person was driving under the influence — because it seems inconsistent with the rationale of Dotson. The relevant statutory language provides: "The report shall disclose * * * [wjhether the police officer had reasonable grounds to believe * * * that the person refusing to submit to the [breathalyzer] test had been driving under the influence of intoxicants * * *.” ORS *549487.805(2)(b). (Emphasis supplied.) The majority’s rationale in Dotson was:
"* * * Where such substantial consequences follow the submission of the report, we think it clear that the legislature included the requirement that the reports be sworn to provide some protection, however minimal, that the reports are not specious.” 25 Or App at 397.
It seems to me that allowing a mere statement of belief, devoid of any factual basis, to produce "such substantial consequences” provides absolutely no protection and cannot be reconciled with Dotson.
This becomes even more apparent in light of the specific report in this case. A printed portion of the report referred to the arresting officer’s
"* * * reasonable grounds to believe that the above named person had been driving while under the influence of intoxicating liquor * * * based on the following facts * *
This is followed by a blank space on the form in which the arresting officer wrote: "Not observed (vehicle in Ditch).” There is absolutely no statement of fact that petitioner had been driving under the influence, as should be required by ORS 487.805(2)(b) interpreted in light of Dotson.
I fear that Dotson and the disposition it should produce here will transform this kind of proceeding into a contest about what was reported as happening, rather than an inquiry into what did happen. I think that is undesirable, but it seems clearly compelled by the authority of Dotson.
Perhaps there is concern about the possibility of a license suspension being based on an inadequate report. If so, we should wait to resolve that problem until a case arises where the suspension was based on a report. However, here, as in Dotson, the suspensions were based on sworn testimony at an administrative hearing. I continue to think it would have been better if we had held in Dotson that the form and content of the report are irrelevant in such situations.